DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12Botros (US 2013/0260064).
Regarding claims 1-4, Botros comprising polyolefin based composition comprising 2 to 50 wt% of the graft composition comprising high density polyethylene grafted with maleic anhydride, i.e. first polymer composition comprising an ethylene polymer grafted with an unsaturated monomer, (paragraphs 0015, 0016, 0028) and 50 to 98 wt% of propylene homopolymer, i.e. a second polymer composition comprising a propylene polymer, (paragraphs 0028, 0029).
Present specification discloses that the ethylene polymer grafted with an unsaturated monomer is covalently bonded to the propylene polymer in presence of organic peroxide (paragraphs 0080-0083).
Given that Botros discloses grafting is done with the mixture of polyolefins and graft monomers in a presence of organic peroxide (paragraph 0018), in the same way as disclosed in the present specification, therefore it is clear that the ethylene polymer grafted with an unsaturated monomer of Botros would be covalently bonded to the propylene polymer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Botros discloses the polyolefin based composition of claim 1, wherein the ethylene polymer grafted with an unsaturated monomer comprises a melt index of 9 g/10 min and density of 0.957 g/cc (paragraph 0059).
Regarding claim 8, Botros discloses the polyolefin based composition of claim 1, further comprising additives (paragraph 0056).
Regarding claims 9-10, Botros discloses the polyolefin based composition of claim 1, given that the composition of Botros is the same has presently claim composition, it is clear that the composition of Botros would intrinsically possess the same properties as presently claim in claims 9-10.
Regarding claim 11, Botros discloses the polyolefin based composition of claim 1, wherein given that Botros is silent regarding a polyolefin having a molecular weight less than about 2000, it is clear that there is no polyolefin present that has a molecular weight of less than 2000.
Regarding claim 12, Botros discloses multilayer structure (paragraph 0010) comprising a tie layer composition (paragraph 0034) comprising 2 to 50 wt% of the graft composition comprising high density polyethylene grafted with maleic anhydride, i.e. first polymer composition comprising an ethylene polymer grafted with an unsaturated monomer, (paragraphs 0015, 0016, 0028) and 50 to 98 wt% of propylene homopolymer, i.e. a second polymer composition comprising a propylene polymer, (paragraphs 0028, 0029), a polymer layer and metal substrate (paragraph 0034).
Present specification discloses that the ethylene polymer grafted with an unsaturated monomer is covalently bonded to the propylene polymer in presence of organic peroxide (paragraphs 0080-0083).
Given that Botros discloses grafting is done with the mixture of polyolefins and graft monomers in a presence of organic peroxide (paragraph 0018), in the same way as disclosed in the present specification, therefore it is clear that the ethylene polymer grafted with an unsaturated monomer of Botros would be covalently bonded to the propylene polymer. As set forth in MPEP 2144.05, in the case where the claimed range prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botros (US 2013/0260064) in view of Lee et al. (US 2011/0027583).
Regarding claims 6-7, Botros discloses the polyolefin based composition of claim 1, wherein Botros is silent regarding impact polypropylene copolymer.
Lee discloses polyolefin based adhesive composition comprising equivalence and interchangeability of using impact propylene copolymer and propylene homopolymers wherein impact propylene copolymer comprises a melt flow rate about 0.1 to 100 dg/min (0.1 to 100 g/10 min) and a total content of ethylene derived unit in an amount of up to 30 wt.% and 70 wt.% or more of propylene derived units (paragraph 0006).
Given that Lee discloses equivalence and interchangeability of using impact propylene copolymer as presently claimed with using propylene homopolymers disclosed in Botros, it would have been obvious to one of ordinary skill in the art to use impact propylene copolymer in the composition of Botros as taught by Lee. Further, it is noted that both Botros and Lee are drawn to polyolefin based adhesive composition.

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAMIR SHAH/           Primary Examiner, Art Unit 1787